DETAILED ACTION
Allowable Subject Matter
Claim(s) 4, 10 – 12, 16, 18 – 21, 23 – 26, and 28 - 30 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Liu et al (US 10,887,597), teaches an apparatus for decoding video data, comprising at least a memory and one or more processors, wherein said one or more processors are configured to: determine first and second motion vectors for a bi-predicted block being decoded in a picture; obtain first and second prediction blocks for said bi-predicted block, based on said first and second motion vectors, respectively; determine a first illumination compensation flag and a second illumination compensation flag, indicating use of a first set of illumination compensation parameters and a second set of illumination compensation parameters for decoding said bi-predicted block, for first and second motion vectors, respectively, wherein said first illumination compensation flag is determined based on said second illumination compensation flag; determine said first set and said second set of illumination compensation parameters; adjust said first prediction block using said first set of illumination compensation parameters and adjust said second prediction block using said second set of illumination compensation parameters; and decode said bi-predicted block responsive to an average of said adjusted first prediction block and said adjusted second prediction block.  However, the closest prior art does not teach wherein said first illumination compensation flag is entropy decoded using a different CABAC (Context-Adaptive Binary Arithmetic Coding) context than said second illumination compensation flag.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487